Citation Nr: 0920409	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-20 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1964 until July 
1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  

This case was previously before the Board in September 2008, 
at which time it was remanded to the Agency of Original 
Jurisdiction (AOJ) for additional development.  The case has 
since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that any 
currently diagnosed hearing loss is related to the Veteran's 
active service.

2.  The evidence of record does not demonstrate any currently 
diagnosed tinnitus is related to the Veteran's active 
service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
bilateral hearing loss have not been met. 38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).

2.  The criteria for a grant of service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in March 2005 and October 2008 that 
fully addressed all notice elements.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and the reports of a VA examination.  The 
Veteran submitted private medical records in support of his 
claim.  

The Board notes that there are private audiological tests, 
dated in January 2005 and July 2006, that are in graphical 
format and have not been interpreted.  These studies would 
normally require translation by a certified specialist. See 
Kelly v. Brown, 7 Vet. App. 471 (1995) (Holding that where 
audiogram in support of claim was submitted by claimant but 
without interpretation as to relevant regulatory provisions, 
Board must obtain such medical interpretation).  In the 
present case, however, the Board finds a remand to obtain 
this translation is unnecessary as there is other evidence of 
record sufficient to rate the claim.  Specifically, as will 
be described in further detail below, the evidence includes 
other medical evidence that clearly demonstrates the Veteran 
has a hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  As such, remanding the claim solely for the 
conversion of the chart to numerical form to provide evidence 
of a current hearing loss disability would only further delay 
adjudication of the claim. See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The Veteran seeks service connection for bilateral hearing 
loss as a result of acoustic trauma during service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. 
§ 3.385.  This regulation provides hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385.  
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. 38 C.F.R. § 3.385.

The Veteran has a current hearing loss disability as noted in 
the November 2008 VA examination which reflects auditory 
thresholds above 40 decibels in the 4000 hertz frequencies 
bilaterally.  The remaining question, therefore, is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service treatment records fail to reflect any complaints or 
treatment for hearing loss.  For example, the November 1966 
examination performed for flying training purpose described 
the ears as normal and noted hearing thresholds within normal 
limits.  The Veteran denied a history of ear, nose or throat 
trouble, running ears or hearing loss on the November 1966 
report of medical history.  Hearing examinations dated in 
October 1964, May 1965, March 1966, October 1966, April 1968 
and October 1970 reflect that hearing thresholds were within 
normal limits for VA purposes, as defined under 38 C.F.R. 
§ 3.385.  Significantly, the January 1971 examination 
performed in connection with the Veteran's discharge from 
service described the ears as normal and reflected hearing 
thresholds of 15 or below in all thresholds.  Similarly, the 
Veteran denied a history of ear, nose or throat trouble, 
running ears or hearing loss in the January 1971 report of 
medical history completed in connection with his discharge 
from service.  

The Veteran, however, does not contend he treated for the 
condition during service but rather indicates the hearing 
loss was caused by his exposure to noise from service on and 
around aircraft during service.  In the present case, the 
Veteran has not specifically alleged he served in combat, nor 
is there any evidence of such service. 38 U.S.C.A. § 1154(b).  
Although the Veteran does not have evidence documenting 
service in combat, the Veteran is competent to describe 
noises he heard during service. Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Furthermore, the Board finds the Veteran's report of 
noise during service to be credible as there are no 
conflicting statements in the record nor is there any 
evidence suggesting the Veteran was mistaken.  In fact, 
service personnel records confirm the Veteran's military 
occupational specialist was Automatic Flight Control Systems 
Specialist. See Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 
2006).  Thus, the account of acoustic trauma from aircraft 
will be accepted as the inservice incurrence. See 38 U.S.C.A. 
§ 1154.

What is missing is persuasive medical evidence of a nexus 
between the currently diagnosed hearing loss and service.  
The Veteran submitted a letter from a private physician dated 
in August 2006.  The private physician indicated the Veteran 
was treated in July 2006 and reported that audiometric 
testing revealed a severe high frequency hearing loss in the 
left ear and a moderately severe loss in the right.  Tinnitus 
symptoms occurred at 3000 hertz.  The Veteran reported a long 
history of hearing loss and tinnitus.  The private physician 
related that it was most likely that the Veteran suffered 
acoustic trauma while he was serving in the air force as he 
worked on and around jet engines for 7 1/2 years and was 
exposed to a rocket attack at Cam Rahn Bay.  

The Veteran was afforded a VA examination in November 2008 to 
assess the presence and etiology of the hearing loss.  The 
examiner reviewed the claims file, considered the Veteran's 
subjective complaints and reported history and examined the 
Veteran.  After this review, the examiner concluded that the 
hearing loss was not caused by or a result of noise exposure 
during service.  The examiner explained that the Veteran was 
discharged in 1971 with normal hearing on a discharge 
audiogram.  Furthermore, the examiner noted the Veteran had a 
civilian occupation that was regarded as an occupation 
significant for high levels of noise and hearing impairment. 

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993)(observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).

In the present case, the Board finds that the November 2008 
VA examination is more probative than the August 2006 
statement from the private physician.  Specifically, the 
examiner reviewed the record, considered the Veteran's 
complaints, examined the Veteran and most significantly 
provided an opinion as to the etiology of the hearing loss 
including a rationale for his opinion.  See Nieves-Rodriguez 
v. Peake, 22 Vet App. 295 (2008) (finding that the Board may 
not prefer a VA medical opinion over a private medical 
opinion solely because the VA examiner reviewed the claims 
file and noting that the relevant inquiry when assessing the 
probative value of a medical opinion is whether the opinion 
reflects application of medical principles to an accurate and 
complete medical history).

The private physician never conclusively indicated the 
hearing loss was a result of any noise exposure during 
service.  Rather, he indicated that the Veteran had hearing 
loss and also indicated "it is likely the Veteran was 
exposed to acoustic trauma during service."  The physician 
did not provide any opinion as to the extent to which the 
current hearing loss was related to that noise exposure.  It 
has been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service. Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. 
App. 104, 145-6 (1993).

Furthermore, it was unclear whether the private physician had 
a complete an accurate medical history.  The short one 
paragraph opinion seems to suggest the physician relied 
entirely on the Veteran's reported history.  The law provides 
that the transcription of medical history does not transform 
the information into competent medical evidence merely 
because the transcriber happens to be a medical professional. 
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  The private physician 
did not discuss any post-service noise exposure or provide a 
rationale for his conclusions.  The Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, to the extent the August 2006 
opinion was submitted to imply a nexus between the noise in 
service and the hearing loss, such an opinion is not 
probative as it is speculative and unsupported by medical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1993). See 
also, Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions). 

In other words, for the Board to find that the Veteran's 
hearing loss was related to service would require 
speculation.  The law has recognized in this regard that 
service connection may not be based on resort to speculation 
or remote possibility. 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). 

The Board also considered whether service connection was 
warranted on a theory of continuity of symptomatology.  In 
the present case, the first post service treatment for 
hearing loss was not until January 2005, nearly 34 years 
after the Veteran's separation from service.  Similarly, the 
Veteran did not apply for service connection for the 
condition until November 2004, approximately 33 years after 
his separation from service.  In other words, the time that 
elapsed between service and the beginning of treatment fail 
to show a continuity of symptomatology upon which to support 
a grant of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  This gap in the evidence also 
indicates that presumptive service connection for hearing 
loss is not warranted as there is no evidence that the 
disease had its onset within one year after separation from 
service.

Therefore, without evidence of a nexus or evidence of 
continuity of symptomatology service connection is not 
warranted.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Tinnitus

The Veteran also seeks service connection for tinnitus.  In 
this regard, the Veteran has a current disability as noted in 
the November 2008 VA examination.  While service treatment 
records, failed to reflect any complaints, treatment or 
diagnoses of tinnitus, as noted above, there is competent 
evidence of noise exposure during service.  See 38 U.S.C.A. 
§ 1154.

What is missing is competent evidence of a nexus. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The competent 
evidence of record includes the August 2006 private record 
and the November 2008 VA examination.  The August 2006 
private record noted the Veteran had tinnitus at 3000 hertz 
and also noted the Veteran had inservice acoustic trauma.  
The November 2008 VA examination reflected the Veteran 
complained of tinnitus since service but concluded the 
condition was not related to service as the Veteran's hearing 
at discharge was normal and the post service history included 
employment in an occupation with high levels of noise and 
hearing impairment.  

As explained above, the August 2006 private medical record 
failed to provide an opinion as to the etiology of the 
tinnitus.  Thus, the only record which reflects an opinion as 
to the etiology is the November 2008 VA examination which 
concluded the tinnitus was not related to the Veteran's 
service.  

Given the Veteran's reported history of continuous tinnitus 
since service, the Board considered whether service 
connection was warranted under a theory of continuity of 
symptomatology.  Although the Veteran is competent to 
describe symptoms such as ringing in the ears under Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Veteran's report of 
continuous tinnitus is not credible.  In this regard, the 
first treatment for tinnitus was in August 2006, nearly 35 
years after his separation from service.  There is simply no 
evidence supporting the Veteran's claim that the onset of 
tinnitus was inservice or otherwise reflecting continuous 
complaints of the condition.  The gap in evidence constitutes 
negative evidence that tends to disprove the Veteran's claim 
that the Veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms.

Given the evidence against the claim, to find that the 
Veteran has tinnitus that is related to service would require 
speculation. As noted above, a grant of service connection 
may not be based on resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Accordingly, service connection for a tinnitus is 
denied.

ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


